MEMORANDUM
FOLLMER, District Judge.
Paul B. Owens, a prisoner at the State Correctional Institution, Huntingdon, Pennsylvania, has filed a Petition for Writ of Habeas Corpus, in forma pau-peris, in this Court. He alleges he is being held in custody unlawfully because of the method he was extradited from Florida to Pennsylvania.
Petitioner is currently serving a four to ten year sentence imposed at No. 57 O & T, September Sessions, Dauphin County, 1965, after his plea of guilty to a charge of robbery.
On June 23,1966, his Petition for Writ of Habeas Corpus was denied by the Dauphin County Court of Common Pleas. Petitioner’s appeals to the Pennsylvania Superior Court and the Pennsylvania Supreme Court were not filed because they were untimely. Although it appears from letters submitted by petitioner to this Court that petitioner has almost deliberately by-passed his State remedies, the action will not be decided on that ground.
Even though petitioner were illegally extradited, this does not constitute a sufficient ground for release by habeas corpus. Nelson v. Sacks, 290 F.2d 604, 605 (6th Cir. 1961), cert. denied 368 U.S. 921, 82 S.Ct. 244, 7 L.Ed.2d 136 (1961); United States ex rel. Humphries v. Hunt, 15 F.Supp. 608, 611 (W.D.N.Y.1936); See People ex rel. Barrett v. Dixon, 387 Ill. 420, 56 N.E.2d 816, 818-819 (1944); *63939 C.J.S. Habeas Corpus § 39, p. 550. Petitioner does not contest his guilty plea nor any of the criminal proceedings in Pennsylvania following his extradition.
Accordingly, the petition for writ of habeas corpus will be denied.